Name: 79/912/EEC: Commission Decision of 18 October 1979 on implementation of the reform of agricultural structures in Italy (region of Lombardy) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States; NA;  agricultural policy;  agricultural structures and production
 Date Published: 1979-11-09

 Avis juridique important|31979D091279/912/EEC: Commission Decision of 18 October 1979 on implementation of the reform of agricultural structures in Italy (region of Lombardy) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 280 , 09/11/1979 P. 0036 - 0037COMMISSION DECISION of 18 October 1979 on implementation of the reform of agricultural structures in Italy (region of Lombardy) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) (79/912/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of agricultural undertakings (1), as amended by Council Directive 78/1017/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (4), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5), and in particular Article 13 thereof, Whereas on 31 July 1978 the Italian Government notified Law No 51 of the region of Lombardy of 19 November 1976 on "Regulations for the implementation of Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and Council Directive 75/268/EEC of 28 April 1975" and, on 13 July 1979, the decision of the regional government No 11/21587 of 13 February 1979 on the amendment of the amounts in accordance with Regulation (EEC) No 1054/78; Whereas the Italian Government further notified on 24 August 1979 a declaration by the regional government on the application of this law; Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC, to Article 9 (3) of Directive 72/160/EEC, to Article 11 (3) of Directive 72/161/EEC and to Article 13 of Directive 75/268/EEC, it is for the Commission to decide whether, in view of the abovementioned law, the measures taken in Italy to implement Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (6) and 76/964/EEC of 7 December 1976 (7), continue to meet the conditions for a Community financial contribution and whether the said law meets the conditions for a Community financial contribution to the measures defined in Title II of Directive 75/268/EEC; Whereas the provisions of the abovementioned law, account being taken of the declaration by the regional government, meet the conditions and aims set out in Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC; Whereas the terms of this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The measures taken in Italy to implement Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, in view of Law No 51 of the region of Lombardy of 19 November 1976 and Decision No 11/21587 of the regional government of 13 February 1979, continue to meet the conditions for a financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 349, 13.12.1978, p. 32. (3)OJ No L 96, 23.4.1972, p. 9. (4)OJ No L 96, 23.4.1972, p. 15. (5)OJ No L 128, 19.5.1975, p. 1. (6)OJ No L 138, 26.5.1976, p. 14. (7)OJ No L 364, 31.12.1976, p. 62. 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 Articles 62 to 71 of the law of the region of Lombardy of 19 November 1976 meet the conditions for a financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 18 October 1979. For the Commission Finn GUNDELACH Vice-President